            Case 2:20-cr-00045-GMN-EJY Document 82 Filed 07/07/20 Page 1 of 5



1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    IVAN CASTELO-MEZA
6                                    UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
7                                                 ***
8
     UNITED STATES OF AMERICA,           )                     2:20-cr-0045-GMN-EJY
9
                                         )
10                                       )
                 Plaintiff,              )
11                                       )                     STIPULATION AND ORDER TO
     v.                                  )                     CONTINUE SENTENCING
12                                       )
                                         )
13   IVAN CASTELO-MEZA,                  )
                                         )
14                                       )                     (10th Request)
                 Defendant.              )
15   ___________________________________ )

16              IT IS HEREBY STIPULATED by and between IVAN CASTELO-MEZA, Defendant, by
17
     and through his counsel DUSTIN R. MARCELLO, ESQ, NICHOLAS A. TRUTANICH, United
18
     States Attorney, and KEVIN SCHIFF, Assistant United States Attorney, that Sentencing
19
     currently scheduled for July 8,, 2020 at 2:00 p.m. be vacated and continued to July 15th, 2020, or
20

21   to a time convenient with the Court.

22              This Stipulation is entered into for the following reasons:
23
                1.   Counsel has spoken with the Defendant and she has no objection to the continuance.
24
                2.   The parties agree to the continuance.
25
                3.   To be sentenced with his brother who is a co-defendant in the case.
26

27              5. Additionally, denial of this request for continuance would result in a miscarriage of

28   justice.

                                                         -1-
         Case 2:20-cr-00045-GMN-EJY Document 82 Filed 07/07/20 Page 2 of 5



1         6. This is the Second request for continuance.
2
          DATED this 2nd day of July 2020.
3
                                               Respectfully submitted.
4
                                               NICHOLAS TRUTANICH
5    PITARO & FUMO, CHTD.                      UNITED STATES ATTORNEY

6

7
           /s/ Dustin Marcello                                  /s/ Kevin Schiff
8    DUSTIN R MARCELLO, ESQ.                   KEVIN SCHIFF, ESQ.
     601 LAS VEGAS BOULEVARD, SOUTH            ASSISTANT UNITED STATES ATTORNEY
9    LAS VEGAS, NEVADA 89101                   501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR DEFENDANT                    LAS VEGAS, NEVADA 89101
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
            Case 2:20-cr-00045-GMN-EJY Document 82 Filed 07/07/20 Page 3 of 5



1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    IVAN CASTELO-MEZA
6                                    UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
7                                                 ***
8
     UNITED STATES OF AMERICA,                        )         2:20-cr-00045=GMN-EJY
9
                                                      )
10                                                    )
                        Plaintiff,                    )
11                                                    )         STIPULATION AND ORDER TO
     v.                                               )         CONTINUE SENTENCING
12                                                    )
                                                      )
13   IVAN CASTELO-MEZA,                       )
                                         )
14                                       )    (2nd Request)
                 Defendant.              )
15   ___________________________________ )
                                   FINDINGS OF FACT
16
                Based on the pending Stipulation of counsel, and good cause appearing therefore, the
17
     Court finds:
18
                This Stipulation is entered into for the following reasons:
19
                1.   Counsel has spoken with the Defendant and she has no objection to the continuance.
20

21              2.   The parties agree to the continuance.

22              3.   To be sentenced with his brother who is a co-defendant in the case.
23
                5. Additionally, denial of this request for continuance would result in a miscarriage of
24
     justice.
25

26
                6. This is the Second request for continuance.

27

28


                                                          -3-
           Case 2:20-cr-00045-GMN-EJY Document 82 Filed 07/07/20 Page 4 of 5



1

2                                       CONCLUSIONS OF LAW
3           The end of justice served by granting said continuance outweigh the best interest of the
4
     public and defendants since the failure to grant said continuance would likely result in a
5
     miscarriage of justice, would deny the parties herein sufficient time and the opportunity within
6

7
     which to be able to effectively and thoroughly prepare for sentencing taking into account the

8    exercise of due diligence.
9
                                                 ORDER
10          IT IS ORDERED that Sentencing currently scheduled for July 8, 2020, at 2 p.m. be
11   continued to July 15, 2020 at 11:00 a.m. in LV Courtroom 7D before Judge Gloria M. Navarro.
12

13                        7
            DATED this ________ of July, 2020.
14

15

16
                                                   U.S. DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -4-
     Case 2:20-cr-00045-GMN-EJY Document 82 Filed 07/07/20 Page 5 of 5



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                    -5-
